DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 10/16/2020.
Claims 1-16 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite X-ray in preamble of the claim only. Paragraph [0027] of the specification discloses as follows: 
    PNG
    media_image1.png
    307
    665
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    515
    673
    media_image2.png
    Greyscale

It is unclear from this whether x-ray is limited to x-ray machines themselves or x-ray is all inclusive of all medical imaging modalities, including computed tomography machines. Please clarify/make amendments to claim accordingly. Dependent claims 3-10 and 13-15 are rejected for the same reasons. 
Claim Interpretation
Claim limitation “extraction unit”, “composition unit”, “augmentation unit”, “post-processing unit”, etc. has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See, Fig. 1
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2022/0028129 to Balashova et al. (hereafter, “Balashova”).
With regard to claim 11, Balashova discloses a method for an X-ray data generation (paragraph [0004] comprising: extracting raw object data from 3D data and generating first object data by projecting the raw object data onto a 2D plane (paragraphs [0042], [0068], Fig. 5); generating second object data by performing data augmentation on the first object data (mask information helps generate a more accurate prediction, paragraph [0045]); generating composite data by composing the second object data with background data (paragraphs [0046-0049]); and generating output data by performing post-processing on the composite data (paragraphs 0050-0052]).
With regard to claim 12, Balashova discloses wherein the generating of the first object data includes: setting one or more virtual X-ray sources; and generating one or more images by irradiating X-ray through the one or more virtual X-ray sources (paragraphs [0052, 0055-0057, 0078-0089]).
With regard to claim 14, Balashova discloses wherein the background data and the second object data include a plurality of pixels, wherein each of the plurality of pixels includes a value of an X-ray attenuation coefficient corresponding to each pixel, and wherein the generating of the composite data includes: multiplying the value of the X-ray attenuation coefficient corresponding to each pixel of the background data by the value of the X-ray attenuation coefficient corresponding to each pixel of the second object data (paragraphs [0050-0052, Tables 1-3 on page 7).
With regard to claim 15, Balashova discloses wherein the generating of the composite data further includes: generating a weight; and multiplying the value of the X-ray attenuation coefficient corresponding to each pixel of the second object data by the weight (paragraphs [0032 and 0051]).
With regard to claims 1 and 16, claims 1 and 16 are rejected same as claim 11 and the arguments similar to that presented above for claim 11 are equally applicable to claims 1 and 16. Balashova discloses a device and a computer as shown in Fig. 8 with a processor and a memory (and processor at paragraph [0047], for example, and all of the other limitations similar to claim 11 are not repeated herein, but incorporated by reference.
With regard to claim 2, claim 2 is rejected same as claim 12 and the arguments similar to that presented above for claim 12 are equally applicable to claim 2, and all of the other limitations similar to claim 12 are not repeated herein, but incorporated by reference.
With regard to claim 4, claim 4 is rejected same as claim 14 and the arguments similar to that presented above for claim 14 are equally applicable to claim 4, and all of the other limitations similar to claim 14 are not repeated herein, but incorporated by reference.
With regard to claim 5, claim 5 is rejected same as claim 15 and the arguments similar to that presented above for claim 15 are equally applicable to claim 5, and all of the other limitations similar to claim 15 are not repeated herein, but incorporated by reference.
With regard to claim 6, Balashova discloses wherein the buffer annotates the plurality of parameters with respect to the output data (paragraphs [0069 and 0089]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0028129 to Balashova et al. (hereafter, “Balashova”) in combination with WO 2005/059592 to Van Steven-Daal, et al. (hereafter, “Steven-Daal”).
With regard to claim 7, Balashova teaches the apparatus of claim 1 where it receives 3D data. However, Balashova does not expressly teach wherein the extraction unit generates a lookup table that indicates a correspondence relationship between an X-ray energy corresponding to the second object data and an X-ray attenuation coefficient of the second object data by comparing an intensity of X-ray corresponding to the 3D data with an intensity of X- ray corresponding to the 3D reference data.
Steven-Dall teaches wherein the extraction unit generates a lookup table that indicates a correspondence relationship between an X-ray energy corresponding to the second object data and an X-ray attenuation coefficient of the second object data by comparing an intensity of X-ray corresponding to the 3D data with an intensity of X- ray corresponding to the 3D reference data (page 5 line 27 continuing to page 6, 7 and page 8). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Balashova’s reference to have lookup table of Steven-Daal reference. The suggestion/motivation for doing so would have been to provide for an improved processing of polychromatic attenuation data, as suggested by Steven-Dall on page 1.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Steven-Daal with Balashova to obtain the invention as specified in claim 7. 
With regard to claim 8 Steven-Daal discloses wherein the composition unit adjusts a value of the X-ray attenuation coefficient corresponding to each pixel of the second object data, based on the lookup table (pages 9 lines 19-30).
With regard to claim 9, claim 9 is rejected same as claim 7 and the arguments similar to that presented above for claim 7 are equally applicable to claim 9. Steven-Daal teaches the limitations in claim 9 similar to claim 7 for comparing a value of the x-ray attenuation as well as intensity of x-ray and all of the other limitations similar to claim 7 are not repeated herein, but incorporated by reference.
With regard to claim 10, claim 10 is rejected same as claim 8 and the arguments similar to that presented above for claim 8 are equally applicable to claim 10, and all of the other limitations similar to claim 8 are not repeated herein, but incorporated by reference.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0028129 to Balashova et al. (hereafter, “Balashova”) in combination with US 2018/0196158 to Fu, et al. (hereafter, “Fu”).
With regard to claim 3, Balashova teaches the apparatus of claim 1. However, Balashova does not expressly teach wherein the data augmentation includes moving the first object data, rotating the first object data, and changing a size of the first object data.
Fu teaches wherein the data augmentation includes moving the first object data, rotating the first object data, and changing a size of the first object data (Fig. 4B, paragraphs [0043-0044]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Balashova’s reference to have moving/rotation/change size of the object of Fu’s reference. The suggestion/motivation for doing so would have been to have random jitter processing to have more training samples of object, as suggested by Steven-Dall on page 3.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Fu with Balashova to obtain the invention as specified in claim 3. 
With regard to claim 13, claim 13 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 13, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669